Citation Nr: 1613188	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  00-02 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating for peptic ulcer disease in excess of 10 percent prior to March 3, 2012, and in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney at law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1986 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 1999 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran was scheduled for hearings before a Veterans Law Judge at the RO, in August 2001 and August 2003.  The Veteran requested that the August 2001 hearing be postponed.  Therefore, the case was remanded to afford the Veteran his requested hearing.  However, he failed to appear for the scheduled hearing in August 2003, and there has been no request to reschedule the hearing.  As such, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The Board remanded the case for further development in October 2001, April 2003, May 2004, January 2012.

In November 1999, the Veteran raised the issue of unemployability due, in part, to service-connected peptic ulcer disease.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In August 2013, the RO increased the disability rating for peptic ulcer disease to 20 percent, effective March 6, 2012.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board acknowledges that the issue of entitlement to an earlier effective date for the increased rating for peptic ulcer disease has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the agency of original jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The issue of entitlement to a TDIU is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to December 1, 2011, peptic ulcer disease was productive of recurring symptoms once or twice yearly.

2.  From December 1, 2011, peptic ulcer disease has been productive of continuous moderate manifestations.


CONCLUSIONS OF LAW

1.  The criteria for a rating in a rating in excess of 10 percent for peptic ulcer disease prior to December 1, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2015).

2.  The criteria for a 20 percent rating for peptic ulcer disease have been met from December 1, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2015).

3.  The criteria for a rating in a rating in excess of 20 percent for peptic ulcer disease from December 1, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard March 2006 letter satisfied the duty to notify provisions.  Although the notice was provided after the initial decision on the claim, the claim was properly readjudicated after the notice, most recently in a supplemental statement of the case in August 2013, which cured any timing-of-notice defect.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c). The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  Pursuant to the Board's October 2001 and January 2012 remands, more recent VA and private treatment records were obtained.  The Veteran has been provided VA medical examinations in connection with the claim.  Most recently, the Veteran was provided a VA medical examination March 2012 pursuant to the Board's January 2012 remand.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examination, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Increased Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

The Veteran seeks a disability rating for peptic ulcer disease in excess of 10 percent prior to March 3, 2012, and in excess of 20 percent thereafter.  The Veteran's peptic ulcer disease is currently rated under Diagnostic Code 7305.

Under Diagnostic Code 7305, a 10 percent rating is warranted for mild ulcers with recurring symptoms once or twice yearly.  A 20 percent rating is warranted for moderate ulcers with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent rating is warranted for moderately severe ulcers with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating, the maximum rating under Diagnostic Code 7305, is warranted for severe ulcers with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114 (2015).

The Veteran filed a claim for increase in October 1998.

In March 1999, the Veteran was underwent esophagogastroduodenoscopy after reporting chronic abdominal pain.  The preoperative impression was mild gastritis and moderate duodenitis.  The esophagogastroduodenoscopy revealed chronic active gastritis and numerous H. Pylori.
	
In February 2000, the Veteran reported abdominal pain and some constipation.  The impression was moderate reduction in pulmonary function; no diagnosis was rendered with respect to ulcer disease.  See Private treatment record (February 14, 2000).

Throughout 2000 and 2001, the Veteran denied abdominal pain, nausea, vomiting, diarrhea, and constipation.  Additionally, there was no evidence of weight change and his nutritional status was normal.  See VA treatment records (December 11, 2000; July 26, 2001).

On VA examination in November 2002, the Veteran reported occasional abdominal distention, diarrhea, and constipation, but denied abdominal pain, abdominal tenderness, nausea, vomiting, hematemesis, or melena.  The examiner reported that the Veteran had no history of anemia, which was confirmed by laboratory results.  The examiner concluded that the Veteran's peptic ulcer disease was under control with daily medication.

The Veteran reported mild, intermittent stomach pain in December 2003, April 2004, July 2006, March 2010, and January 2012.  See VA treatment records (December 8, 2003; April 12, 2004; July 26, 2006; March 24, 2010; January 6, 2012).  Aside from these episodes, treatment records show that the Veteran denied abdominal pain, nausea, and diarrhea and that weight was stable and abdomen was not tender on examination.  See VA treatment records (March 30, 2005; October 3, 2007; March 27, 2008; April 22, 2009; August 26, 2010; January 25, 2011).

On VA examination on March 6, 2012, the Veteran reported occasional heartburn and abdominal pain and nausea four or more times per year, lasting for ten days or more.  He denied constipation, diarrhea, nausea, and vomiting.  He gave a history of similar symptoms in 2009 and 2010 and reported that his symptoms started again several months prior to the examination. The examiner opined that the Veteran's symptoms were not severe and did not result in incapacitating episodes.

In March 2012, the Veteran denied abdominal pain, diarrhea, and nausea, but on April 24, 2012, he reported a history of intermittent abdominal pain since December 2011.  He reported intermittent abdominal pain again in January 2013, but denied abdominal pain in June 2013 and February 2014.  See VA treatment records (January 17, 2013; June 26, 2013; February 5, 2014).

Resolving any doubt in the Veteran's favor, the Board finds that a 20 percent rating is warranted from December 1, 2011.  Based on facts found, it was at this point that it became factually ascertainable that an increase in severity occurred.  Specifically, while the March 2012 VA examination is the earliest clinical evidence of continuous moderate symptoms, the Veteran provided a competent report that his symptoms began in December 2011.  See VA treatment record (April 24, 2012).

Prior to December 1, 2011, the evidence shows that the Veteran suffered symptoms of occasional abdominal pain and constipation in March 1999, February 2000, November 2002, December 2003, April 2004, July 2006, March 2010, and January 2012.  The current 10 percent rating explicitly contemplates such recurring moderate symptoms once or twice yearly.  Moreover, where, as here, there is no evidence of recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or continuous moderate manifestations, the next higher rating, a 20 percent, is not warranted.

From December 1, 2011, the Veteran's peptic ulcer disease has manifested with intermittent, non-severe symptoms such as abdominal pain and nausea.  While the March 2012 VA examine noted that pain is only partially relieved by standard ulcer therapy, there is no lay or medical evidence that the disease has been productive of impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes, which are required for the next higher ratings, 40 and 60 percent.  To that end, the November 2011 and March 2012 VA examiners, and several VA treatment records, affirmatively stated that there has been no evidence of anemia and that weigh has remained stable throughout the pendency of the appeal.  Accordingly, the preponderance of the evidence is against a rating in excess of 20 percent for peptic ulcer disease; there is no doubt to be resolved; and a rating in excess of 20 percent is not warranted.

In sum, a 20 percent rating for peptic ulcer disease is warranted from December 1, 2011; however, a rating in excess of 10 percent prior to December 1, 2011, and in excess of 20 percent thereafter is not warranted.

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied.  The Veteran's service-connected peptic ulcer disease is manifested by signs and symptoms such as intermittent abdominal pain, nausea, and constipation.  These signs and symptoms, as well as more severe symptoms not present, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 7305.  In short, there is nothing exceptional or unusual about the Veteran's peptic ulcer disease.  Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.


ORDER

From December 1, 2011, a 20 percent disability rating, but no higher, for peptic ulcer disease is granted.

A disability rating for peptic ulcer in excess of 10 percent prior to December 1, 2011, and in excess of 20 percent thereafter is denied.


		REMAND

In November 1999, the Veteran asserted that he is totally disabled due in part due to his service-connected peptic ulcer disease.  In December 2000, the Social Security Administration determined that the Veteran is disabled due to nonservice-connected hypothyroidism, Graves' disease with exophthalmos and tachycardia.  For these reasons, the Board finds that the issue of entitlement to a TDIU has been raised.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice for the issue of entitlement to a TDIU.  The Veteran should be afforded an appropriate period of time for response to all written notice and development as required by VA law.

2.  Then, adjudicate the issue of entitlement to a TDIU.  If, and only if, the Veteran perfects an appeal of this issue should the issue be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


